        Case 9:20-cr-00026-DLC Document 17 Filed 08/18/20 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION


UNITED STATES OF AMERICA,                             CR 20–26–M–DLC

                     Plaintiff,

        vs.                                                 ORDER

CHRISTOPHER ANTHONY WILLIS,

                     Defendant.


      The United States moves to dismiss the indictment in this case without

prejudice, and Defendant Christopher Anthony Willis does not oppose the motion.

(Doc. 16.)

      IT IS ORDERED that the motion (Doc. 16) is GRANTED. The indictment

in this matter is DISMISSED without prejudice.

      IT IS FURTHER ORDERED that trial and all associated deadlines are

VACATED, and all pending motions are DENIED as moot.

      DATED this 18th day of August, 2020.




                                        1
